914 F.2d 248Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Ronald GRAHAM, Petitioner.
No. 90-8025.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 18, 1990.

On Petition for Writ of Mandamus.
Ronald Graham, appellant pro se.
PETITION DENIED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ronald Graham brought this mandamus petition seeking an order directing the magistrate to act in his 42 U.S.C. Sec. 1983 suit.  The magistrate last acted in April 1990.  Because it has been less than six months since the magistrate acted, we hold that the magistrate has not unduly delayed acting on Graham's suit.  We therefore grant permission to proceed in forma pauperis and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.